STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 February 28, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Karen L. Rossotto Re: Advantage Funds, Inc. (Registration Nos: 33-51061 and 811-7123) Ladies and Gentlemen: On behalf of Advantage Funds, Inc. (the "Company"), transmitted for filing under the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 116 (the "Amendment") to the Company's Registration Statement on Form N-1A (the "Registration Statement"). The Amendment relates to Post-Effective Amendment No. 114 ("Amendment No. 114") to the Registration Statement, filed with the Securities and Exchange Commission (the "Commission") on December 30, 2013 for the purpose of implementing certain changes to the principal investment strategies of three series of the Company: Dreyfus Global Absolute Return Fund (the "Absolute Return Fund"), Dreyfus Global Real Return Fund (the "Real Return Fund") and Dynamic Total Return Fund (the "Total Return Fund") (each a "fund" and collectively, the "funds"). The Amendment is being filed in order to respond to comments of the staff (the "Staff") of the Commission on Amendment No. 114 that were provided to the undersigned by Karen L. Rossotto of the Staff via telephone on February 14, 2014 and to make certain other revisions. The prospectuses for the funds and the statement of additional information ("SAI") included in the Amendment are marked to indicate changes from those versions filed as part of Amendment No. 114. The Amendment also serves as the annual registration statement update for two other series of the Company, Global Dynamic Bond Fund and Dreyfus Total Emerging Markets Fund, and the prospectuses for these series are marked to show changes from the currently-effective prospectuses. Our responses to the Staff's comments are below. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated in their entirety, and the response is set out immediately following each comment. Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. We have considered comments made by the Staff with respect to one section of the Registration Statement as applicable to similar disclosure elsewhere in the Registration Statement. Prospectus All Funds Fund Summary—Fees and Expenses 1.
